 

Exhibit 10.24

 

3M Deferred Compensation Excess Plan

 

ARTICLE 1

 

Purpose

 

The purpose of this Plan is to attract and incent eligible highly compensated
employees to remain with 3M by offering them an opportunity to earn additional
retirement benefits by deferring the receipt of a portion of their compensation,
with the belief that such opportunity will permit those employees to increase
their long-term financial security.

 

ARTICLE 2

 

Definitions

 

For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:

 

2.1                                 ACCOUNT.  “Account” or “Accounts” means the
record of the amounts credited to a Participant under the Plan pursuant to
Article 6.

 

2.2                                 BENEFICIARY.  “Beneficiary” means the
person, persons or entity designated by the Participant, or as provided in
Article 8, to receive any unpaid balance in such Participant’s Accounts
following his or her death.

 

2.3                                 CLASS YEAR.  “Class Year” means the calendar
year in respect of which Eligible Compensation is deferred under this Plan.  The
first Class Year shall begin on January 1, 2010.

 

2.4                                 CODE.  “Code” means the Internal Revenue
Code of 1986, as amended.

 

2.5                                 COMMITTEE.  “Committee” means the
Compensation Committee of the Board of Directors of 3M.

 

2.6                                 COMPANY.  “Company” means 3M Company (“3M”),
its U.S. affiliates and subsidiaries and any successor to the business thereof.

 

2.7                                 EFFECTIVE DATE.  “Effective Date” means
January 1, 2010, the effective date of this Plan.

 

2.8                                 ELIGIBLE COMPENSATION.  “Eligible
Compensation” of a Participant for any Class Year means base pay plus any
variable pay (including annual incentive (AIP), sales commissions and management
objective, but excluding any portion of such variable pay that is payable in
restricted stock units and also excluding any such variable pay in the form of
performance units or performance shares granted under the 2008 Long-Term
Incentive Plan) earned by the Participant during such Class Year that exceeds
the Indexed Compensation Limit for such Class Year (whether paid during or
following such Class Year).  Eligible Compensation does not include incentives,
awards, foreign service premiums and allowances, income arising from stock
options, separation pay, employer contributions to employee benefit plans,
reimbursements or payments in lieu thereof, or lump sum payouts of a
Participant’s unused vacation benefits.

 

2.9                                 EMPLOYEE.  “Employee” means any person
employed by the Company as an active regular common-law employee who is
recognized as such on 3M’s human resources/payroll systems; including such
persons who are United States citizens but on assignment outside of this country
and resident aliens employed in the United States; but excluding any person
covered by a collective bargaining agreement to which the Company is a party.

 

2.10                           GROWTH FACTOR.  For those Participants who
allocate all or a portion of their Accounts to the investment fund based on the
return of the Growth Factor, unless and until changed by the Committee, the
“Growth Factor” applied during each Class Year will be the average Citigroup 10
Year AAA Industrial Corporate Bond Rating for New Issues for the four-week
period ending with the last week ending in October of the previous year.

 

1

--------------------------------------------------------------------------------


 

2.11                           INDEXED COMPENSATION LIMIT.  “Indexed
Compensation Limit” means the annual amount of compensation that may be
recognized by a qualified retirement plan under section 401(a)(17) of the Code
(as adjusted annually for increases in the cost of living).

 

2.12                           PARTICIPANT.  “Participant” means any Employee
who has elected to make contributions to this Plan after satisfying the
eligibility requirements of Section 4.1.

 

2.13                           PLAN.  “Plan” means the plan described in this
document, as it may be amended from time to time.  The official name of the Plan
shall be the 3M Deferred Compensation Excess Plan.

 

2.14                           PLAN ADMINISTRATOR.  “Plan Administrator” means
the person to whom the Committee has delegated the authority and responsibility
for administering the Plan.  Unless and until changed by the Committee, the Plan
Administrator of the Plan shall be 3M’s Vice President, Compensation and
Benefits or his or her successor.

 

2.15                           RETIRE or RETIREMENT.  “Retire” or “Retirement”
means an Employee’s Separation from Service with the Company after attaining age
55 with at least five years of employment service or after attaining age 65.

 

2.16                           SEPARATION FROM SERVICE.  “Separation from
Service” means a “separation from service” as defined in Treas. Reg.
Section 1.409A-1(h)(1) or such other regulation or guidance issued under section
409A of the Code.  Whether a Separation from Service has occurred depends on
whether the facts and circumstances indicate that 3M and the Participant
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Participant would
perform after such date (whether as an employee or independent contractor) would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period).  A
Separation from Service shall not be deemed to occur while the Participant is on
military leave, sick leave or other bona fide leave of absence if the period
does not exceed six (6) months or, if longer, so long as the Participant retains
a right to reemployment with 3M or an affiliate under an applicable statute or
by contract.  For this purpose, a leave is bona fide only if, and so long as,
there is a reasonable expectation that the Participant will return to perform
services for 3M or an affiliate.  Notwithstanding the foregoing, a 29 month
period of absence will be substituted for such 6 month period if the leave is
due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of no less than 6 months and that causes the Participant to be unable to perform
the duties of his or her position of employment.

 

2.17                           SPECIFIED EMPLOYEE.  “Specified Employee” means a
“specified employee” as defined in Treas. Reg. section 1.409-1(i) or such other
regulation or guidance issued under section 409A of the Code.

 

2.18                           3M.  “3M” means 3M Company, a Delaware
corporation.

 

2.19                           UNFORESEEABLE FINANCIAL EMERGENCY. 
“Unforeseeable Financial Emergency” means an “unforeseeable emergency” (as
defined in Treas. Reg. section 1.409A-3(i)(3) or such other regulation or
guidance issued under section 409A of the Code).

 

2.20                           VALUATION DATE.  “Valuation Date” means each day
that all or substantially all of the U.S. and international financial markets in
which the VIP’s assets are invested are open for trading.

 

2.21                           VIP.  “VIP” means the 3M Voluntary Investment
Plan and Employee Stock Ownership Plan, as it may be amended from time to time.

 

ARTICLE 3

 

Effective Date

 

The provisions of the Plan shall take effect on January 1, 2010.  This Plan
shall continue in operation and effect until 3M terminates it in accordance with
the provisions of Section 10.2.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 4

 

Eligibility and Participation

 

4.1                                 ELIGIBILITY.  An Employee subject to U.S.
income taxation shall be eligible to participate in the Plan for a Class Year if
as of the November 1st immediately prior to such Class Year:

 

(a)                                  such Employee is employed by the Company;

 

(b)                                 such Employee is eligible for and covered by
one or more of the sales commission, management objective or annual incentive
plans of 3M; and

 

(c)                                  such Employee had estimated annual planned
total cash compensation (base pay plus variable pay, including annual incentive,
sales commission and management objective) that exceeds the Indexed Compensation
Limit in effect for the calendar year including such November 1st.

 

The eligibility of Employees to participate in this Plan shall be determined
each Class Year, and no Employee shall have any right to make contributions for
any Class Year by virtue of having an Account as a result of making
contributions for any prior Class Year.

 

4.2                                 ELECTION TO CONTRIBUTE.  In order to make
contributions under the Plan for any Class Year, an Employee who meets the
eligibility requirements of Section 4.1 must elect to participate via the Plan’s
Internet site or via such other method as shall be established by the Plan
Administrator.  To be effective, an Employee’s election to participate for a
Class Year must specify the percentage of his or her Eligible Compensation to be
deferred, select the time and form of payment of the amount deferred and the
earnings thereon, specify the investment fund or funds in which such deferred
amounts are to be treated as being invested, and provide such other information
as the Plan Administrator may require.  The time period during which elections
to participate will be accepted for each Class Year will be established by the
Plan Administrator, but in no event will any election be accepted after the
beginning of the Class Year to which such election relates.

 

4.3                                 DURATION OF CONTRIBUTION ELECTION.  Each
eligible Employee’s election to make contributions to the Plan made in
accordance with the requirements of Section 4.2 shall expire as of the end of
the Class Year to which it relates, although it shall apply to any Eligible
Compensation paid after the end of such Class Year if such Eligible Compensation
was earned during such Class Year.  Participants may not change or revoke their
contribution elections for a Class Year after the enrollment period for the
Class Year has ended.

 

4.4                                 DURATION OF PARTICIPATION.  A Participant’s
participation in the Plan shall continue until all amounts credited to his or
her Accounts have been distributed, or until the Participant’s death, if
earlier.

 

4.5                                 WAIVER OF ELECTION.  The Committee may, in
its sole discretion, grant a waiver or suspension of a Participant’s election to
make contributions for a Class Year, for such time as the Committee may deem
necessary, upon a finding that the Participant has suffered an Unforeseeable
Financial Emergency.

 

ARTICLE 5

 

Contributions

 

5.1                                 PARTICIPANT CONTRIBUTIONS.  A Participant
may contribute (defer) any whole percentage (but no more than 50 percent of base
salary and no more than 90 percent of variable pay) of his or her Eligible
Compensation earned during the Class Year to which such Participant’s election
relates; provided, however, that the maximum amount of any Eligible Compensation
payment that may be deferred by a Participant shall be limited to the amount
otherwise payable to such Participant after the deduction of the appropriate
withholding taxes.  The percentage the Participant elects to contribute (defer)
shall be deducted from each payment of such Participant’s Eligible Compensation
earned during such Class Year, whether paid during or following such Class Year.

 

3

--------------------------------------------------------------------------------


 

5.2                                 AMOUNTS CREDITED TO ACCOUNT.  For each
Participant and each Class Year that the Participant elects to defer Eligible
Compensation hereunder the Company shall establish on its books an Account, to
which the amounts deferred in accordance with Section 5.1 shall be credited at
such times as are in accordance with the standard payroll procedures of the
Company.  The amount credited to a Participant’s Account shall equal the amount
deferred, except that the amount credited may be reduced, at the discretion of
the Committee, to the extent that the Company is required to withhold any taxes
or other amounts from the Participant’s deferred compensation pursuant to any
federal, state or local law.

 

ARTICLE 6

 


ACCOUNTS


 

6.1                                 EARNINGS ON ACCOUNTS.  Each Participant’s
Accounts shall be credited with investment earnings or losses based on the
performance of the investment funds selected by such Participant.  The
investment funds available to the Participants in this Plan shall be the same as
the investment funds available to the participants in the VIP, excluding the 3M
Stock Fund and the VIP’s brokerage window, but shall also include a fund based
on the return of the Growth Factor.  Participants may allocate the amounts
credited to their Accounts among such investment funds in whole percentages of
from one percent to one hundred percent.  The deemed investment earnings or
losses on such VIP funds for purposes of this Plan shall equal the actual rate
of return on such funds in the VIP net of any fees or expenses chargeable
thereto, including but not limited to management fees, trustee fees,
recordkeeping fees and other administrative expenses.  In the event that a
Participant fails to select the investment fund or funds in which his or her
Accounts are deemed to be invested, such Participant will be deemed to have
allocated the entire amount credited to his or her Accounts to the LifePath
Portfolio fund with the target retirement year closest to the year in which such
Participant will attain age 65.

 

6.2                                 CHANGES IN INVESTMENT FUND ALLOCATIONS. 
Participants may change the investment funds among which their Account balances
or future contributions are allocated at any time, subject to such rules as may
be established by the Plan Administrator.  Allocation changes may only be made
using the Plan’s Internet site or by speaking with a representative of the
Plan’s recordkeeper.

 

6.3                                 VALUATION OF ACCOUNTS.  The Accounts of all
Participants shall be revalued as of each Valuation Date following the Effective
Date of this Plan.  As of each Valuation Date, the value of a Participant’s
Account shall consist of the balance of such Account as of the immediately
preceding Valuation Date, increased by the amount of any contributions made and
credited thereto since the immediately preceding Valuation Date, increased or
decreased (as the case may be) by the amount of deemed investment earnings or
losses credited to the investment funds selected by the Participant since the
immediately preceding Valuation Date, and decreased by the amount of any
distributions made from such Account since the immediately preceding Valuation
Date.

 

6.4                                 VESTING OF ACCOUNTS.  A Participant shall
always be 100% vested in the value of his or her Accounts (including any
earnings thereon).

 

6.5                                 STATEMENT OF ACCOUNT.  As soon as
administratively feasible following the end of each Class Year, the Plan shall
deliver to each Participant a statement of his or her Accounts in the Plan.

 

ARTICLE 7

 

Distribution of Accounts

 

7.1                                 DISTRIBUTION DATE AND METHOD.  As part of
the election to participate herein for each Class Year, the Participant shall
specify the date (hereinafter referred to as the “Distribution Date”) upon which
the Company will commence payment of the amounts credited to the respective
Account and the method of paying such amounts.  A Participant must select one of
the following Distribution Dates:

 

(a)                                  During the month of January of any calendar
year following the end of the year following the Class Year to which such
Participant’s election to defer Eligible Compensation relates;

 

(b)                                 During the month of January of any one of
the first through the tenth calendar years following the Participant’s
Retirement from service with the Company.

 

4

--------------------------------------------------------------------------------


 

A participant must also select one of the following methods of payment in each
election to participate herein:

 

(c)                                  A single lump sum distribution.

 

(d)                                 Ten or fewer annual installments (the amount
of such installment payments shall be computed by multiplying the balance in the
Account on each date of payment by a fraction, the numerator of which is one and
the denominator of which equals the remaining number of scheduled annual
installment payments).

 

No Participant’s election to participate for any Class Year shall require the
Plan to make any payment more than 10 years after the month of January of the
calendar year following the Participant’s Retirement from service with the
Company.  Each payment from a Participant’s Account shall be made in cash, and
shall be charged against the balance in such Account.  When the Plan makes a
distribution of less than the entire balance of a Participant’s Account, the
distribution shall be charged pro rata against each of the investment funds to
which the Account is then allocated.

 

7.2                                 DISTRIBUTION WHILE STILL AN EMPLOYEE.  If a
Participant is still employed by the Company at the Distribution Date specified
in Section 7.1(a) for any Account, the entire balance of such Account at the
Distribution Date (plus any deemed investment earnings or losses credited to
such Account thereafter) shall be paid to the Participant commencing on such
date and in accordance with the method of payment chosen by the Participant.

 

7.3                                 DISTRIBUTION FOLLOWING SEPARATION FROM
SERVICE.  If a Participant incurs a Separation from Service with the Company for
any reason other than death or Retirement, the value of such Participant’s
Accounts shall be paid to the Participant in a single lump sum distribution in
the month of July in the calendar year following the calendar year in which such
Participant’s Separation from Service occurred (or in the month of January in
the calendar year following the calendar year in which such Participant’s
Separation from Service occurred if such Separation from Service occurred prior
to July 1 of such calendar year).

 

7.4                                 DISTRIBUTION FOLLOWING RETIREMENT.  If a
Participant Retires from service with the Company prior to the Distribution Date
for any Account, the entire balance of such Account at the Distribution Date
(plus any deemed investment earnings or losses credited to such Account
thereafter) shall be paid to the Participant (or Beneficiary) commencing on such
Distribution Date and in accordance with the method of payment chosen by the
Participant; provided, however, that, in the event such Distribution Date would
be less than six months following the date of the Participant’s Retirement from
service with the Company, such Participant’s Distribution Date shall be and
payment of such Account shall begin during the month of July of the calendar
year following the year in which such Participant Retires from service with the
Company.

 

7.5                                 DISTRIBUTION FOLLOWING DEATH.  If a
Participant dies before distribution of one or more of his or her Accounts has
begun, the entire balance of such Accounts shall be paid to the Participant’s
Beneficiary in a single lump sum distribution in the month of July in the
calendar year following the calendar year in which such Participant died (or in
the month of January in the calendar year following the calendar year in which
the Participant died if the Participant died before July 1 of such calendar
year).  If a Participant dies after distribution of one or more of his or her
Accounts has begun, the remaining balance of such Accounts (if any) shall be
paid to the Participant’s Beneficiary in accordance with the method of payment
chosen by the Participant.

 

7.6                                 UNFORESEEABLE FINANCIAL EMERGENCY
DISTRIBUTION.  Upon finding that a Participant has suffered an Unforeseeable
Financial Emergency, the Committee may, in its sole discretion, permit the
Participant to withdraw an amount from his or her Account(s) sufficient to
alleviate the emergency.

 

7.7                                 WITHHOLDING; PAYROLL TAXES.  To the extent
required by the laws in effect at the time any payment is made, the Plan shall
withhold from any payment made hereunder any taxes required to be withheld for
federal, state or local government purposes.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 8

 

Designation of Beneficiaries

 

8.1                                 BENEFICIARY DESIGNATION.  Each Participant
shall have the right at any time to designate any person, persons, or entity, as
Beneficiary or Beneficiaries to whom payment of the Participant’s Accounts shall
be made in the event of the Participant’s death.  Any designation made under the
Plan may be revoked or changed by a new designation made prior to the
Participant’s death.  Any such designation or revocation must be made in
accordance with the rules established by the Plan Administrator, and will not be
effective until received by the Plan.

 

8.2                                 BENEFICIARY PREDECEASES PARTICIPANT.  If a
Participant designates more than one Beneficiary to receive such Participant’s
Accounts and any Beneficiary shall predecease the Participant, the Plan shall
distribute the deceased Beneficiary’s share to the surviving Beneficiaries
proportionately, as the portion designated by the Participant for each bears to
the total portion designated for all surviving Beneficiaries.

 

8.3                                 ABSENCE OF EFFECTIVE DESIGNATION.  If a
Participant makes no designation or revokes a designation previously made
without making a new designation, or if all persons designated shall predecease
the Participant, the Plan shall distribute the balance of the deceased
Participant’s Account in the manner determined in accordance with the
Participant’s designation in effect under the VIP.  In the event such
Participant has no effective designation under the VIP, the Plan shall
distribute the balance of the deceased Participant’s Account to the first of the
following survivors:

 

(a)                                  The Participant’s spouse;

 

(b)                                 Equally to the Participant’s children;

 

(c)                                  Equally to the Participant’s parents;

 

(d)                                 Equally to the Participant’s brothers and
sisters; or

 

(e)                                  The Participant’s estate executors or
administrators.

 

8.4                                 DEATH OF BENEFICIARY.  If a Beneficiary to
whom payments hereunder are to be made pursuant to the foregoing provisions of
this Article 8 survives the Participant but dies prior to complete distribution
to the Beneficiary of the Beneficiary’s share:

 

(a)                                  unless the Participant has otherwise
specified in his or her designation, the Plan shall distribute the undistributed
portion of such Beneficiary’s share to such person or persons, including such
Beneficiary’s estate, as such Beneficiary shall have designated in a designation
made with the Plan prior to such Beneficiary’s death (which designation shall be
subject to change or revocation by such Beneficiary at any time); or

 

(b)                                 if the Participant’s designation specifies
that such Beneficiary does not have the power to designate a successor
Beneficiary or if such Beneficiary is granted such power but fails to designate
a successor Beneficiary prior to such Beneficiary’s death, the Plan shall
distribute the undistributed portion of such Beneficiary’s share to such
Beneficiary’s estate.

 

8.5                                 BENEFICIARY DISCLAIMER.  Notwithstanding the
foregoing provisions of this Article 8, in the event a Beneficiary, to whom
payments hereunder would otherwise be made, disclaims all or any portion of that
Beneficiary’s interest in such payments, such disclaimed portion of such
Beneficiary’s interest in such payments shall pass to the person or persons
specified by the Participant to take such disclaimed interest.  In the event the
Participant did not specify a person or persons to take disclaimed interests,
such disclaimed portion of such Beneficiary’s interest in such payments shall
pass to the person or persons who would be entitled thereto pursuant to the
Participant’s designation or the designation made with respect to the VIP
referenced above, whichever is applicable pursuant to the foregoing provisions
of this Article 8, if such Beneficiary had died immediately preceding the death
of the Participant.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 9

 

Unfunded Plan

 

9.1                                 NO TRUST.  This Plan is intended to be an
“unfunded” plan of deferred compensation for the Participants.  As such, the
benefits payable under this Plan will be paid solely from the general assets of
the Company.  The Company does not intend to create any trust in connection with
this Plan.  The Company shall not have any obligation to set aside funds or make
investments in the investment funds referred to in Article 6.  The Company’s
obligations under this Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.

 

9.2                                 UNSECURED GENERAL CREDITOR.  No Participant
or Beneficiary shall have any right to receive any benefit payments from this
Plan except as provided in Articles 7 and 8.  Until such payments are received,
the rights of each Participant and Beneficiary under this Plan shall be no
greater than the rights of a general unsecured creditor of the Company.

 

ARTICLE 10

 

Amendment and Termination of the Plan

 

10.1                           RIGHT TO AMEND.  3M may at any time amend or
modify the Plan in whole or in part; provided, however, that no amendment or
modification shall adversely affect the rights of any Participant or Beneficiary
acquired under the terms of the Plan as in effect prior to such action.  The
consent of any Participant, Beneficiary, employer or other person shall not be a
requisite to such amendment or modification of the Plan.

 

10.2                           TERMINATION.  While it expects to continue this
Plan indefinitely, 3M reserves the right to terminate the Plan at any time and
for any reason.  Upon the termination of the Plan and to the extent permitted by
section 409A of the Code, all elections to contribute to the Plan shall be
revoked and the Plan shall immediately distribute in cash to the respective
Participants and Beneficiaries the entire remaining balances of the Accounts.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 11

 

General Provisions

 

11.1                           NONASSIGNABILITY.  Neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable hereunder.  All payments
and the rights to all payments are expressly declared to be nonassignable and
nontransferable.  No part of the amounts payable hereunder shall, prior to
actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments or decrees, or transferred by operation of law in the event of
a Participant’s or any Beneficiary’s bankruptcy or insolvency.  No part of any
Participant’s Account may be assigned or paid to such Participant’s spouse in
the event of divorce pursuant to a domestic relations order.

 

11.2                           NOT A CONTRACT OF EMPLOYMENT.  The terms and
conditions of this Plan shall not be deemed to constitute a contract of
employment between the Company and any Participant, and the Participants (or
their Beneficiaries) shall have no rights against the Company except as may
otherwise be specifically provided herein.  Moreover, nothing in this Plan shall
be deemed to give any Participant the right to be retained in the employment of
the Company or to interfere with the right of the Company to discipline or
discharge such Participant at any time for any reason whatsoever.

 

11.3                           TERMS.  Wherever any words are used herein in the
singular or in the plural, they shall be construed as though they were used in
the plural or in the singular, as the case may be, in all cases where they would
so apply.

 

11.4                           CAPTIONS.  The captions of the articles and
sections of this Plan are for convenience only and shall not control or affect
the meaning or construction of any of its provisions.

 

11.5                           GOVERNING LAW.  The provisions of this Plan shall
be construed and interpreted according to the laws of the State of Minnesota.

 

11.6                           VALIDITY.  In case any provision of this Plan
shall be ruled or declared invalid for any reason, said illegality or invalidity
shall not affect the remaining parts hereof, but this Plan shall be construed
and enforced as if such illegal or invalid provision had never been inserted
herein.

 

11.7                           CLAIMS PROCEDURE.  Any Participant or Beneficiary
who disagrees with any decision regarding his or her benefits under this Plan
shall submit a written request for review to the Plan Administrator.  The Plan
Administrator shall respond in writing to such a request within 60 days of his
or her receipt of the request.  The Plan Administrator may, however, extend the
reply period for an additional 60 days for reasonable cause.  The Plan
Administrator’s response shall be written in a manner calculated to be
understood by the Participant or Beneficiary, and shall set forth:

 

(a)                                  the specific reason or reasons for any
denial of benefits;

 

(b)                                 specific references to the provision or
provisions of this Plan on which the denial is based;

 

(c)                                  a description of any additional information
or material necessary for the Participant or Beneficiary to improve his or her
claim, and an explanation of why such information or material is necessary; and

 

(d)                                 an explanation of the Plan’s claims review
procedure and other appropriate information as to the steps to be taken if the
Participant or Beneficiary wishes to appeal the Plan Administrator’s decision.

 

If the Participant or Beneficiary disagrees with the decision of the Plan
Administrator, he or she shall file a written appeal with the Committee within
120 days after receiving the Plan Administrator’s response. The Committee shall
respond in writing to such an appeal within 90 days of its receipt of the
appeal.  The Committee may, however, extend the reply period for an additional
90 days for reasonable cause.  The Committee’s response shall be written in a
manner calculated to be understood by the Participant or Beneficiary, and shall
both set forth the specific reasons for its decision and refer to the specific
provision or provisions of the Plan on which its decision is based.

 

8

--------------------------------------------------------------------------------


 

11.8                           SUCCESSORS.  The provisions of this Plan shall
bind and inure to the benefit of the Company and its successors and assigns. 
The term successors as used herein shall include any corporation or other
business entity which shall, whether by merger, consolidation, purchase or
otherwise, acquire substantially all of the business and assets of the Company,
and successors of any such corporation or other business entity.

 

11.9                           INCOMPETENT.  In the event that it shall be found
upon evidence satisfactory to the Plan Administrator that any Participant or
Beneficiary to whom a benefit is payable under this Plan is unable to care for
his or her own affairs because of illness or accident, any payment due (unless
prior claim therefore shall have been made by a duly authorized guardian or
other legal representative) may be paid, upon appropriate indemnification of the
Plan, to the spouse or other person deemed by the Plan Administrator to have
accepted responsibility for such Participant or Beneficiary.  Any such payment
made pursuant to this Section 11.9 shall be in complete discharge of any
liability therefore under this Plan.

 

11.10                     INDEMNIFICATION.  To the extent permitted by law, the
Company shall indemnify the Plan Administrator and the members of the Committee
against any and all claims, losses, damages, expenses and liability arising from
their responsibilities or the performance of their duties in connection with the
Plan which is not covered by insurance paid for by the Company, unless the same
is determined to be due to gross negligence or intentional misconduct.

 

ARTICLE 12

 

Change in Control

 

12.1                           TERMINATION UPON CHANGE IN CONTROL.  This Plan
shall terminate and the Plan shall immediately distribute in cash to the
respective Participants the amounts credited to all Accounts upon the occurrence
of a Change in Control of 3M.

 

12.2                           DEFINITION OF CHANGE IN CONTROL.  For purposes of
this Article 12, a Change in Control of 3M shall be deemed to have occurred if
there is a “change in the ownership of 3M”, “change in effective control of 3M”,
and/or a “change in the ownership of a substantial portion of 3M’s assets” as
defined in Treas. Reg. section 1.409A-3(i)(5) or such other regulation or
guidance issued under section 409A of the Code.

 

12.3                           REIMBURSEMENT OF FEES AND EXPENSES.  The Company
shall pay to each Participant the amount of all reasonable legal and accounting
fees and expenses incurred by such Participant in seeking to obtain or enforce
his or her rights under this Article 12 or in connection with any income tax
audit or proceeding to the extent attributable to the application of section
4999 of the Code to the payments made pursuant to this Article 12, unless a
lawsuit commenced by the Participant for such purposes is dismissed by the court
as being spurious or frivolous.  The Company shall also pay to each Participant
the amount of all reasonable tax and financial planning fees and expenses
incurred by such Participant in connection with such Participant’s receipt of
payments pursuant to this Article 12.  Payment of these legal and accounting
fees, as well as these tax and financial planning fees and expenses, shall be
made as soon as administratively feasible, but no later than two and one-half
months following the end of the Participant’s taxable year in which the
Participant incurs these fees and expenses.  If a Participant is a Specified
Employee and such payment is made on account of the Participant’s Separation
from Service, payment shall not be made prior to the first day of the seventh
month following the Participant’s Separation from Service.

 

9

--------------------------------------------------------------------------------